DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1 and 2, and claims 14-29 in the reply filed on 4/30/21 is acknowledged. 
Claims 30 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-28 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Berg et al. (DE 10346684 A1).
Regarding claim 14, Berg teaches a mattress, comprising: at least one first layer (Figure 1; 2); a second layer (Figure 1; 5); and a third layer (Figure 1; 3), wherein the second layer comprises spring elements (Figure 1; 5 and Paragraph 16) and is arranged between the at least one first layer and the third layer, wherein a thickness of the third layer, which is defined as a distance of an outer surface (Figure 1; top of layer 3 (i.e. where 3 is pointing in Figure 1)), which 
Regarding claim 15, Berg teaches the outer surface of the third layer is flat at least in sections (Figure 1; 3 is flat, as shown).
Regarding claim 16, Berg teaches the outer surface of the third layer is continuously flat (Figure 1; 3 is flat, as shown).
Regarding claim 17, Berg teaches the variation in the thickness of the third layer is continuous in one direction (Figure 1; 3, the thickness is continuous in the transverse direction (along the shorter side where 5 is marked; axis y)).
Regarding claim 18, Berg teaches a longitudinal extent with a head region; a shoulder region; a hip region; and a foot region, wherein the variation in the thickness of the third layer occurs in a direction of the longitudinal extent (Figure 1; as shown, the invention is meant to be a mattress meaning it would have a user head, shoulder, hip, and foot region along its longitudinal length (x-axis), and the thickness varies along the x axis as shown).
Regarding claim 19, Berg teaches the mattress also extends in a transverse direction perpendicular to the longitudinal extent, and wherein the thickness of the third layer in the transverse direction remains constant at different points of the longitudinal extent  (Figure 1; 3, the thickness is continuous in the transverse direction (along the shorter side where 5 is marked; axis y)).
Regarding claim 20, Berg teaches a plurality of recesses in the at least one first layer and/or in the third layer, wherein the plurality of recesses extends with a constant cross section in the transverse direction (Figure 3; 15 and Paragraph 27 “Furthermore, 2, 3 channels can be arranged in the lower and / or upper layer. Such channels can extend in the width and / or 
Regarding claim 21, Berg teaches the cross section of the plurality of recesses is dependent on the thickness of the third layer (Paragraph 27 “Where a relatively large bend is desired or expected, additional material can be removed by increasing the number of channels and / or the cross-section in place. In addition, the channels promote ventilation and moisture regulation of the mattress 1. For this purpose, the channels can also be arranged essentially at right angles to the lying surface in the mattress 1.” Examiner notes that the cross section of material to be removed to achieve the desired bend (the relatively large bend referenced) would be dependent on the thickness of the section, as a thicker section would require more material removed to create a larger bend, and vice versa for a thinner section; thus the cross section of the channels is dependent on the thickness of the layer).
Regarding claim 22, Berg teaches the thickness of the third layer initially decreases and then increases again in the direction of the longitudinal extent (Figure 1; at the left side of the mattress, the thickness initially gets smaller (moving from where 5 is marked toward where the y axis is drawn) and then increases again).
Regarding claim 23, Berg teaches the thickness of the third layer decreases in the direction of the longitudinal extent in different regions (Figure 1; 3, leftmost portion decreases, followed by an increase to the left of where 8 is marked, followed by a decrease again leading up to where the y axis is drawn) which are separated by at least one region 3Attorney Ref.: 1046-0043 / 69150 having an increasing thickness of the third layer, and/or increases in different regions which are separated by at least one region having a decreasing thickness of the third layer.
Regarding claim 24, Berg teaches a thickness of the at least one first layer, which is defined as a distance of an outer surface which points away from the second layer, of the at least one first layer from the second layer, increases in a direction in which the thickness of the third layer decreases (Figure 1; where T and I are pointing the bottom (first) layer increases in thickness where the top layer decreases), and wherein the thickness of the at least one first layer decreases in a direction in which the thickness of the third layer increases (Figure 1; where D and II are marked).
Regarding claim 25, Berg teaches a variation in the thickness of the at least one first layer takes place to an extent which is at least two thirds a thickness of the second layer (Figure 1; the thickness of the bottom layer at the thickest point (such as in sections I and III) is at least two thirds the thickness of the layer 5).
Regarding claim 26, Berg teaches the variation in the thickness of the third layer takes place to an extent which is at least two thirds of a thickness of the second layer  (Figure 1; the thickness of the top layer at the thickest point (such as in section II) is at least two thirds the thickness of the layer 5).
Regarding claim 27, Berg teaches the at least one first layer and/or the third layer comprises foamed material (Paragraph 17 “The layers 2, 3 are made of an elastic material, in particular a foamed material such as foam rubber or latex rubber or foam plastic such as polyurethane, Bultex®, Framefoam® etc.”).
Regarding claim 28, Berg teaches the spring elements comprise pocket springs, spring cores (Figure 1; spring package 5 is a spring core) and/or foamed material springs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (DE 10346684 A1) in view of Poppe (US Patent Application Publication 20100270718). 
Regarding claim 29, Berg does not teach the spring elements comprise foamed material springs having a tubular, resilient body composed of foamed material and forming an outer wall, 4Attorney Ref.: 1046-0043 / 69150 with holes which extend inward from an outer surface to an inner surface, wherein the holes are arranged in staggered symmetry and are substantially diamond-shaped, and wherein the tubular body has the holes only over a limited part of a surface of the tubular body, the limited part alternating regularly with a limited part of the surface that is not provided with the holes and that forms longitudinally directed reinforcing ribs in the wall of the tubular body. Poppe teaches the spring elements comprise foamed material springs having a tubular, resilient body composed of foamed material and forming an outer wall, 4Attorney Ref.: 1046-0043 / 69150 with holes which extend inward from an outer surface to an inner surface, wherein the holes are arranged in staggered symmetry and are substantially diamond-shaped, and wherein the tubular body has the holes only over a limited part of a surface of the tubular body, the limited part alternating regularly with a limited part of the surface that is not provided with the holes and that forms longitudinally directed reinforcing ribs in the wall of the tubular body (Figure 1; as shown, and Abstract). It would have been obvious to one of ordinary skill in the art prior to applicant’s filing date to modify the springs of Berg to be formed as in Poppe in order to use springs that do not bulge out in a lateral direction and to use springs which can are less expensive and faster to produce (Poppe Paragraphs 16-17). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673